Citation Nr: 0818407	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  93-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Sandra Booth, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active military service from August 1969 to 
April 1970.  The veteran was on the temporary disability 
retirement list (TDRL) from May 1970 until 1972 (the exact 
date is unclear).

This matter arises from an April 1991 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which declined to reopen a previously denied 
claim for service connection for multiple sclerosis (MS).  
The case was forwarded to the Board of Veterans' Appeals 
(Board) for appellate consideration.

In a May 2000 decision the Board determined that new and 
material evidence had not been presented with which to reopen 
a service connection claim for MS and denied entitlement to 
an evaluation in excess of 30 percent for residuals of a left 
tibia and fibula injury.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  This resulted in a joint motion for remand 
(JMR) and to stay further proceedings submitted to the Court 
by the appellant and the Secretary of Veterans Affairs.  In 
an Order issued in February 2001, the Court granted the JMR, 
vacated the Board's May 2000 decision as to both claims, and 
remanded the matters to the Board for further action 
consistent therewith.

Thereafter, the Board remanded the issues in August 2001.  
The RO undertook additional development and denied the claims 
in an April 2005 supplemental statement of the case (SSOC).  

The case returned to the Board in July 2005 at which time the 
Board issued a decision again determining that new and 
material evidence had not been presented with which to reopen 
a service connection claim for MS and denying entitlement to 
an evaluation in excess of 30 percent for residuals of a left 
tibia and fibula injury.  The appellant again appealed that 
decision to the Court.  In September 2007, the Court issued a 
memorandum decision, vacating the Board's decision as 
pertaining to the new and material issue and affirming the 
decision with respect to the increased rating determination.  
Judgment was issued in October 2007.  Accordingly, the only 
claim on appeal before the Board at this time consists of 
matter of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for MS.

It appears that the veteran may be pursuing some additional 
claims as documented in a December 2005 statement.  In 
addition, the veteran filed a VA Form 21-4502, Application 
For Automobile or Other Conveyance and Adaptive Equipment 
(Under 38 U.S.C. § 3901-3904) in December 2005, which does 
not appear to have been addressed to this point.  These 
matters are referred to the RO for clarification and action 
as appropriate.

The decision below includes an order reopening a previously 
denied claim of entitlement to service connection for MS.  
The underlying claim of entitlement to service connection for 
MS (on the merits) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 1988, the Board denied the veteran's claim for 
service connection for MS.

2.  The evidence associated with the claims folder since the 
March 1988 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.




CONCLUSIONS OF LAW

1.  The March 1988 Board decision that denied service 
connection for MS is final.  38 U.S.C.A. §§ 7103(a), 7104(b) 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2007).

2.  The evidence received since the March 1988 Board decision 
is new and material, and the veteran's claim has not been 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that the new law does not preclude the Board from 
adjudicating this portion of the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim of service connection for MS and a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

The veteran initially filed a service connection claim for MS 
in April 1986.  His primary contention was not that this was 
first diagnosed during service, but rather that the 
manifestations of MS first became apparent within the 
presumptive seven-year period.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 5107(a); 
38 C.F.R. § 3.303.  Service connection may be presumed for MS 
if such becomes manifest to a compensable degree within 7 
years following separation from active service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2007).  Pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8018 (2007), a minimum rating of 30 
percent is assignable for multiple sclerosis.

The RO denied the service connection claim for MS in August 
1986.  In April 1987 correspondence, the veteran stated that 
he first sought treatment for various symptoms, including 
loss of balance, in 1975, and noted that he was treated with 
medication before he first sought hospital testing.  The 
Board denied service connection for MS in a March 1988 
decision, finding that the medical evidence then of record 
showed that the earliest manifestations of multiple sclerosis 
were not until 1978, after the seven year presumptive period 
expired.  The March 1988 Board decision is final.  See 38 
U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1105 (2007).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001).

The Board notes that new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 66 Fed. Reg. at 45,630 (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  Since 
the veteran's application to reopen the MS claim was filed in 
January 1991, the old version of the regulation is applicable 
in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  See Routen v. Brown, 10 Vet. App. 183, 186(1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363 
(citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Final Definition," 55 Fed. Reg. 
At 52274 (1990)).  If all of the elements are satisfied, the 
claim must be reopened.

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

Evidence available to the Board in March 1988 included 
voluminous treatment records.  In sum, these reflect that the 
veteran had complaints of right-sided paresthesia in August 
1978, for which he sought private treatment.  The veteran 
reported then that his paresthesia began about a month before 
admission.  While a battery of tests were performed, 
including a lumbar puncture and a CAT scan, the etiology of 
this was unknown.  The veteran thereafter developed other 
symptoms, which culminated in a diagnosis of multiple 
sclerosis in 1985.  Looking at the various treatment records 
in context, the Board found that the earliest symptoms of 
multiple sclerosis, including paresthesia, were manifest in 
1978, after the presumptive seven-year period.  In doing so, 
the Board also considered the veteran's April 1987 
correspondence, but found that the evidence then showed the 
earliest onset of multiple sclerosis to be 1978.

The veteran filed this current claim to reopen in January 
1991.  In support of his claim, the veteran submitted 
additional treatment records which are largely photocopies of 
records that the Board had available in March 1988, or 
essentially duplicative.  In essence, these relate that the 
veteran first had symptoms later identified as manifestations 
of multiple sclerosis in 1978.  Other records submitted since 
the 1988 Board decision include some service medical records 
pertaining to the veteran's service-connected left knee.  In 
addition, the veteran was provided a hearing before an RO 
hearing officer in August 1992 at which time, the veteran 
stated that he used a scooter because of weakness from his 
MS, and that he required multiple medications.

Also added to the record since the March 1988 Board decision 
is a private medical statement dated in December 2007 
authored by Dr. R., director of a large university MS Center.  
The doctor indicated that he/she had been treating the 
veteran for several years for secondary progressive MS, and 
noted that he had reported that his symptoms began while in 
miliary service during basic training.  The veteran reported 
that during basic training, he fell fracturing his leg.  Dr. 
R. stated that it was unclear whether the fall was due to 
weakness, but commented that if it was, this could be related 
to MS, adding that some of the symptoms of MS include 
weakness and fatigue.  (Evidence on file reflect that the 
veteran sustained a fractured tibia in service for which he 
was hospitalized in October 1969, and ultimately placed on 
TDRL from 1970 to 1972.) 

Based on a thorough review of the record, the Board finds 
that the veteran has submitted new and material evidence to 
reopen his previously denied service connection claim for MS.  
Specifically, the 2007 medical statement of Dr. R., is new in 
that it was not previously offered for the record; moreover, 
it is material inasmuch as it raises a question of whether 
the veteran's earliest manifestations of MS may have had 
their onset during service.  As such, the Board finds that 
the additional evidence submitted, when considered alone or 
in conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  As the evidence 
submitted is both "new and material" as contemplated by 
law, this evidence provides a basis to reopen the veteran's 
claim of service connection for MS.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Accordingly, the Board concludes that 
the newly received evidence constitutes new and material 
evidence within the meaning of 38 C.F.R. § 3.156, and the 
claim is reopened.  The appeal is granted to this extent.


ORDER

New and material evidence having been presented, the claim 
for service connection for multiple sclerosis is reopened; to 
this extent only, the appeal is granted.




REMAND

Having reopened the service connection claim for MS does not 
end the Board's inquiry.  Rather, it places upon VA the duty 
to assist the appellant in the development of the claim by 
obtaining relevant records which could possibly substantiate 
the claim and conducting appropriate medical inquiry.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) (holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet. App. 
542, 546 (1996) (holding that unless the veteran has 
submitted new and material evidence warranting the reopening 
of his claim, the duty to assist does not attach); Peters v. 
Brown, 6 Vet. App. 540, 542 (1994).  38 U.S.C.A. § 5107(a).

Several matters critical matters in this case require 
additional development and or attention prior to an 
adjudication of this claim on the merits.  

Initially, the Board notes that one of the primary 
contentions which has been made by the veteran's attorney is 
that service connection for MS is warranted because it arose 
within the presumptive period under 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2007).  Applicable regulations state that where a 
veteran had active service continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, l946, and MS becomes manifest to a degree of 10 
percent or more within 7 years from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2007).  Pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8018 (2007), a minimum rating of 30 
percent is assignable for multiple sclerosis.

The record now contains a 2007 private medical statement 
presented by Dr. R. to the effect that a fall resulting in a 
fractured left tibia which occurred during the course of 
basic training (October 1969) while the veteran was on active 
duty, may have represented an early manifestation of MS, to 
the extent that the fall may have been caused by weakness, 
fatigue of neurological problems, all known symptoms of MS.  
The Board believes that obtaining a VA medical opinion 
addressing this matter and clarifying when the earliest onset 
of MS symptomatology were shown might be of great assistance 
in this case.  

It has also been argued that application of 38 C.F.R. 
§ 3.307(a)(2) warrants a determination that the date of the 
veteran's separation is actually in 1972, when the veteran 
was permanently retired from service following a period of 
TDRL from May 1970 until 1972.  Resolution of this matter is 
significant in this case, inasmuch as at this point, MS was 
diagnosed in 1978, and a determination that the veteran's 
discharge date was in 1972 would permit application of the 
presumptive provisions of 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2007) for a favorable resolution of the claim.  Under 
38 C.F.R. § 3.307(a)(2), the date of separation from wartime 
service is defined as the date of discharge or release during 
a war period, or if service continued after the war, the end 
of the war period.  

A review of the Court's memorandum decision issued in 2007 
reflects that it was largely based upon the Board's failure 
to adequately address the aforementioned argument, that the 
2005 Board decision was vacated.  The Board believes 
therefore, that in conjunction with readjudicating the MS 
claim on the merits, the AOJ should make a specific 
determination regarding the veteran's discharge date, to 
include consideration of the provisions of 38 C.F.R. 
§ 3.307(a)(2), and all other applicable laws and regulations 
pertaining to the determination of the discharge date.  The 
Board notes however, that this determination is not binding 
on the Board and should the case return to the Board for 
adjudication on the merits following this Remand, the Board 
will review this matter independently.

The veteran is also requested by virtue of this remand to 
identify, or present for the record himself, any pertinent 
evidence or medical records dated between 1970 and 1978, 
which might document the earliest onset of MS symptomatology.  

In addition, as an incidental matter, the Board will ensure 
on remand compliance with all duty to notify and assist 
requirements.  



Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.  The veteran is requested to identify, 
or present for the record himself, any 
pertinent evidence or medical records 
dated between 1970 and 1978, which might 
document the earliest onset of MS 
symptomatology.

3.  The RO is requested to forward the 
veteran's claims folders for review by an 
appropriate physician for the purpose of 
ascertaining the approximate date of 
clinical onset of his MS.  The claims 
folders should be made available to and 
be reviewed by the examiner in 
conjunction with the examination, and a 
copy of this Remand should also be 
provided for review.  The review should 
be indicated in the examination report. 

The examiner should review the veteran's 
service medical (only some available) and 
TDRL records (which document treatment 
for fracture of the left tibia - October 
1969, and recurrent episodes of shoulder 
bursitis), as well as the post-service 
private and VA medical evidence.  The 
examiner should specifically opine as to 
whether it is as likely as not (50 
percent probability or greater) that the 
veteran had ascertainable residuals of MS 
either during service or within the first 
seven years after his separation from 
service addressing both whether such 
residuals were shown either (a) prior to 
April 1977 or (b) prior to January 1979.  
A rationale for the opinion must be 
provided and the examiner should 
specifically discuss and reconcile the 
possibility of a relationship between MS 
and the veteran's period of service as 
addressed in the December 2007 private 
medical statement.  

4.  The RO should then review the issue 
on appeal.  It is requested that in 
conjunction with adjudicating the service 
connection claim for MS on the merits 
that the presumptive provisions of 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (7 year 
presumptive period for MS) be considered.  
It is specifically requested that the RO 
initially make a determination as to the 
date of the veteran's discharge from 
service in light of his TDRL status from 
1970 to 1972, to include consideration of 
the provisions of 38 C.F.R. 
§ 3.307(a)(2), as well as any other 
applicable laws and regulations.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the applicable period of 
time for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


